Citation Nr: 0206015	
Decision Date: 06/07/02    Archive Date: 06/13/02

DOCKET NO.  00-19 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
bilateral hearing loss and residuals of a perforated left 
tympanic membrane.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the USA


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from May 1941 to September 
1945.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2000 RO decision which denied compensation under 
38 U.S.C.A. § 1151 for bilateral hearing loss and residuals 
of a perforated left tympanic membrane (eardrum).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran had bilateral hearing loss prior to May 30, 
1997, and his hearing acuity has improved from 1996 to 1999.

3.  Cerumen was removed from the veteran's ear at a VA 
facility on May 30, 1997.

4.  The veteran currently has bilateral hearing loss and has 
had a perforated left tympanic membrane, which was repaired 
with a tympanoplasty.

5.  No additional disability, involving bilateral hearing 
loss and residuals of a perforated left tympanic membrane, 
was proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA, or by an event not reasonably 
foreseeable, in connection with VA medical treatment provided 
to the veteran on May 30, 1997.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
bilateral hearing loss and residuals of a perforated left 
tympanic membrane, claimed as due to VA medical treatment, 
have not been met.  38 U.S.C.A. § 1151 (West Supp. 2001); 38 
C.F.R. § 3.358 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

Records identified by the veteran have been obtained, and the 
veteran has undergone a VA examination.  He and his 
representative have been notified of evidence required to 
substantiate the claim.  Such notice is found in multiple 
requests for evidence, the rating decision, and the statement 
of the case.  The Board concludes that the notice provisions 
of the VCAA and companion regulation have been satisfied in 
this case.  Id.

I.  Factual Background

The veteran maintains that he sustained a hearing loss as a 
result of the removal of earwax at a VA outpatient clinic in 
May 1997, causing perforation of the eardrum and requiring 
surgery in November 1998.

A report of a private audiogram dated in mid-September 1996 
reflects that the averages of the veteran's pure tone decibel 
thresholds were 47 in the right ear and 48 in the left ear.

A VA outpatient treatment record dated in April 1997 noted 
that the veteran's tympanic membranes were gray and dull, 
with no cerumen.  A VA treatment record dated on May 30, 
1997, reflects that the veteran reported that he had an 
audiology appointment planned and that he was told he needed 
his ears cleaned.  The examiner indicated that the veteran's 
left tympanic membrane was occluded with cerumen, and that he 
flushed a large amount of cerumen out but there was 
persistent cerumen in the distal canal which he was unable to 
dislodge.  The diagnostic impression was cerumen impaction.  
There was no mention of a perforation of a tympanic membrane.

An annotated private medical record dated on May 31, 1997, 
shows that the veteran complained of pain in his left ear.  
He related that he had been at the VA, where there was an 
attempt to clean wax out of his ear.  This process hurt a lot 
and the ear hurt ever since.  On examination, the left ear 
canal was very red and inflamed.  The rest of the examination 
was reportedly unremarkable.  A perforated tympanic membrane 
was not diagnosed.  A handwritten note is located at the 
bottom of the photocopy of the private medical record, and 
appears to be in the veteran's handwriting.  He related that 
VA personnel determined that his ear needed to be cleaned 
prior to a hearing evaluation, and added, "It was then that, 
that Doctor went too far or whatever, & punctured the 
eardrum." 

A report of a VA audiological evaluation performed on June 3, 
1997, reflects that the veteran complained of soreness after 
a recent cerumen removal, and was taking antibiotics for a 
left outer ear infection.  The veteran reported that his wife 
had cleaned his ears ever since the wax removal.  He 
complained of bilateral hearing loss, which he first noticed 
four to five years ago.  The averages of the veteran's pure 
tone decibel thresholds were 23 in the right ear and 40 in 
the left ear.  Only two (rather than the usual four) 
frequencies were tested, and the examiner noted that some 
tests could not be performed due to a suspected infection.  A 
perforated tympanic membrane was not noted.  The veteran 
requested an ENT consultation for an infection he reported 
was caused by an ear cleaning at the VA Medical Center.

A July 1997 VA outpatient treatment record shows that the 
veteran complained of left ear pain and hearing loss since 
cerumen was removed from his left ear in May 1997.  The 
examiner noted that during the current visit, cerumen was 
atraumatically removed from the left ear, and a central 
perforation of the tympanic membrane was seen.  A November 
1997 treatment note shows that a perforation of the left 
tympanic membrane was healing.

A referral note from Oswego Physicians, PC dated in early 
August 1997 shows that the veteran was referred to Dr. Le for 
diagnosis and treatment.  It was indicated in the referral 
that the veteran had a cerumen irrigation at a VA hospital 
resulting in a ruptured tympanic membrane, and had ongoing 
perforation, pain, and hearing loss.

An August 1997 treatment record from K. T. Le, MD reflects 
that the veteran was diagnosed with a tympanic membrane 
perforation and dry middle ear, and a history of ear/cerumen 
irrigation.

A report of an August 1998 VA audiological evaluation shows 
that the averages of the veteran's pure tone decibel 
thresholds were 23 in the right ear and 45 in the left ear.  
Only two (rather than the usual four) frequencies were 
tested.  A September 1998 treatment note shows that the 
veteran was status post ear cleaning in May 1997 with a 
resulting left tympanic membrane perforation.  On 
examination, a perforation of the left tympanic membrane was 
noted.

A November 1998 VA attending note shows that the veteran 
reportedly suffered a traumatic eardrum perforation in March 
1997 during cerumen removal, and was found to have a 
conductive hearing loss.  The veteran denied a history of 
otitis media.  A few days later, the veteran underwent an 
elective tympanoplasty.  On follow-up in December 1998, the 
left tympanic membrane was reportedly healing well.  A June 
1999 treatment note shows that the veteran was told that he 
was not eligible for hearing aids since he was not service-
connected for hearing loss.  The veteran then asserted that 
he should not have to pay for hearing aids since he had left 
ear problems ever since a left ear cleaning at a VA facility 
which resulted in a perforation of the left tympanic membrane 
and a subsequent tympanoplasty.

In August 1999, the veteran submitted a claim for 
compensation under 38 U.S.C.A. § 1151 for bilateral hearing 
loss and residuals of a perforated left tympanic membrane.  
He contended that he incurred these conditions as a result of 
ear wax removal performed at a VA facility, that his eardrum 
was punctured at that time, and that as a result he had 
surgery in November 1998.  He enclosed authorizations for 
release of information regarding treatment by private 
physicians.  The RO requested treatment records from these 
doctors in August 1999.

By a statement dated in September 1999, David E. Kolva, M.D., 
indicated that he had treated the veteran since December 
1986, and that the veteran had hearing problems since that 
date.  In September 1999, the RO received a note from Kien 
Le, M.D., indicating that he was not in practice until May 
1996.

At an October 1999 VA audiological examination, audiometric 
testing revealed that the averages of pure tone decibel 
thresholds were 54 in the right ear and 63 in the left ear.   
The audiology examiner noted that the veteran reported that 
his left tympanic membrane was punctured when wax was removed 
from his ear.  The examiner noted that she was unable to find 
anything in his claims file to document this history, and 
indicated that the veteran had more than 30 years of 
occupational noise exposure as a welder and working in 
factories.  She noted that the veteran had a documented ear 
infection in 1997 when the veteran was tested there.  She 
diagnosed mild to severe mixed hearing loss in the left ear, 
and borderline normal hearing sloping to a severe mixed loss 
in the right ear.

At an October 1999 VA ear, nose, and throat (ENT) 
examination, the veteran reported that his left tympanic 
membrane was perforated when a doctor cleaned his left ear of  
cerumen impaction, requiring a tympanoplasty to repair the 
perforation.  The examiner noted that although he had the 
veteran's claims file, he did not have a copy of the medical 
records from the ENT clinic.  The veteran's wife reported 
that an audiogram was performed at Sears prior to the alleged 
perforation.  On examination, the left tympanic membrane was 
free of perforations and effusion, but scar tissue was noted.  
On tuning fork examination, Weber was not perceived, and thus 
air conduction was greater than bone conduction bilaterally.  
The diagnosis was bilateral hearing loss, mixed variety, 
worse on the left.  The examiner asked the veteran's wife to 
submit a copy of the Sears audiogram.  In a December 1999 
addendum, the examiner noted that he had reviewed the 
veteran's VA outpatient ENT chart, but in the absence of the 
Sears audiogram, no conclusions could be made other than that 
there was no significant change in the audiogram performed 
after the tympanoplasty when compared with the post-ear-
cleaning audiogram.

By a statement dated in December 1999, the veteran said that 
his eardrum was punctured by a doctor at the Syracuse VA 
hospital on May 30, 1997.  He said he only wanted a hearing 
test, but was told that his ears needed to be cleaned first.  
In January 2000, he submitted a duplicate copy of the 
September 1996 private audiogram, and said that such 
audiogram was performed at Sears.  By a statement dated in 
June 2000, he essentially reiterated his assertions.  He 
contended that he never had ear pain prior to the May 30, 
1997 ear cleaning, and said he should not have to pay for 
hearing aids since his eardrum was punctured at a VA 
facility.

By a statement dated in June 2000, the veteran's spouse 
asserted that when she saw the veteran immediately after his 
ears were cleaned on the day in question, his face was beet 
red, his eyes were teary, and his face was anguished.  She 
said the veteran told her that the doctor hurt him badly.  
She stated that the next day, the pain was so severe that the 
veteran went to his own doctor who told him he had a 
punctured eardrum and infection had set in.

By a statement dated in February 2001, the veteran's 
representative asserted that the veteran's hearing had 
deteriorated since the incident in question, and he now had 
very little hearing ability.  He contended that this decrease 
in hearing acuity was the result of VA treatment at the 
Syracuse VAMC.

II.  Analysis

The veteran claims compensation under 38 U.S.C.A. § 1151 for 
bilateral hearing loss and residuals of a perforated left 
tympanic membrane.  He maintains that these conditions were 
caused by perforation of his tympanic membrane during removal 
of cerumen from his left ear by a VA doctor on May 30, 1997.

The Board notes that 38 U.S.C.A. § 1151 has been amended, and 
the new law is effective with respect to claims filed on or 
after October 1, 1997.  The new version of the law is more 
restrictive than the old version.  The veteran filed his 
current claim in August 1999, and thus the new version of the 
law applies to this case.  VAOPGCPREC 40-97.

More specifically, the current version of the law provides, 
in pertinent part, that compensation shall be awarded for a 
qualifying additional disability of a veteran in the same 
manner as if the additional disability were service 
connected.  A disability is considered a qualifying 
additional disability under the law if it is not the result 
of the veteran's own willful misconduct and the disability 
was caused by VA hospital care, medical or surgical 
treatment, or examination, and the proximate cause of the 
disability was:  1) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or 2) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West Supp. 
2001).

The evidence demonstrates the veteran has a long history of 
bilateral hearing loss since at least 1986.  He received VA 
treatment on May 30, 1997, when a VA doctor removed cerumen 
from his left ear.  The May 30, 199,7 VA medical record does 
not show a perforation of the left tympanic membrane during 
treatment.  A private medical record dated on May 31, 1997, 
the next day, reflects that the veteran's left ear canal was 
very red and inflamed, but a perforation of the left tympanic 
membrane was not seen.  A VA audiological evaluation dated in 
early June 1997 also did not show a left tympanic membrane 
perforation, but did note that the veteran had a left outer 
ear infection.  A left tympanic membrane perforation was 
first noted in July 1997.  The veteran subsequently underwent 
a tympanoplasty for this perforation.  Although private 
physicians stated in August 1997 that the left tympanic 
membrane was ruptured during a cerumen irrigation at a VA 
hospital, this apparently was based on the veteran's 
statements.  Similar notations are also shown in subsequent 
VA medical records.  In this regard, the Board notes that a 
mere recitation of the veteran's self-reported lay history 
does not constitute competent medical evidence of diagnosis 
or causality.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999); LeShore v. Brown, 8 Vet. App. 406 (1996).

The medical evidence demonstrates that the veteran's hearing 
has actually improved since 1996; an October 1999 audiogram 
shows improved hearing acuity since a private audiogram 
performed in September 1996.  Clearly the veteran does not 
have increased hearing loss as a result of VA treatment on 
May 30, 1997.  With respect to the perforation of the left 
tympanic membrane, the medical evidence does not show that 
this condition was the result of VA treatment, and moreover, 
no additional disability has been shown to result from such 
perforation.  The medical records do not suggest that the VA 
treatment in May 1997 involved carelessness, negligence, lack 
of proper skill, error in judgment, or similar fault, or an 
event not reasonably foreseeable.  All indications are that 
the May 1997 VA treatment was within the standards of sound 
medical practice and that nothing unforeseen occurred in the 
course of treatment.  Later VA and private medical records 
show that the veteran was treated for a perforation of the 
left tympanic membrane, but the records do not indicate 
additional disability arising from alleged VA fault or an 
event not reasonably foreseeable.

The weight of the credible evidence demonstrates that no 
additional disability involving bilateral hearing loss or 
residuals of a perforated left tympanic membrane was 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA, or by an event not reasonably 
foreseeable, in connection with VA medical treatment provided 
to the veteran on May 30, 1997.  Consequently, the legal 
requirements are not met for compensation under 38 U.S.C.A. § 
1151 for disability claimed as due to VA medical treatment on 
May 30, 1997.  As the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

ORDER

Compensation under 38 U.S.C.A. § 1151 for disability 
involving bilateral hearing loss or residuals of a perforated 
left tympanic membrane, claimed as due to VA medical 
treatment on May 30, 1997, is denied.


		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

